district court's inquiry into request, and the timeliness of the defendant's
                    motion. Young v. State, 120 Nev. 963, 968, 102 P.3d 572, 576 (2004).
                                  Our review of the record shows that the conflict between
                    appointed counsel and Samuell primarily stemmed from Samuell
                    repeatedly insisting on controlling the daily conduct of his defense and
                    refusing to cooperate with counsel based on his belief that counsel was
                    deficient because counsel declined to implement the tactics that he
                    wanted.' The defendant may not base a request to substitute court-
                    appointed counsel on a refusal to cooperate with counsel    Gallego u. State,
                    117 Nev. 348, 363, 23 P.3d 227, 237 (2001), abrogated on other grounds by
                    Nunnery v. State,     127 Nev. , 263 P.3d 235 (2011). Nor can a
                    disagreement over tactical decisions give rise to an irreconcilable conflict
                    considering the general rule that counsel alone is entrusted with tactical
                    decisions concerning the day-to-day conduct of the defense.     Cf. Rhyne v.

                    State, 118 Nev. 1, 8, 38 P.3d 163, 167 (2002) (recognizing the rule that the
                    trial lawyer alone is entrusted with tactical decisions concerning the day-
                    to-day conduct of the defense). We therefore agree with the district court's
                    assessment that Samuell's allegations did not reflect a legitimate conflict.
                    The record also shows that the district court provided an adequate inquiry
                    into Samuell's request when it held a hearing during which it considered
                    his memorandum alleging deficiencies in his representation and
                    statements from appointed counsel. Despite having timely sought
                    substitute counsel, we conclude that Samuell has not shown that good
                    cause mandated appointing substitute counsel and, accordingly, that the


                          1 Thedistrict court did not find Samuell's allegation that appointed
                    counsel used racial epithets credible.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    set.
                 district court did not abuse its discretion in declining to substitute counsel:
                 Young, 120 Nev. at 963, 102 P.3d at 576. 2
                               Samuell argues that it was an abuse of discretion for the
                 district court to permit the State to join charges as to each victim because
                 the evidence would not have been cross-admissible and the State would
                 not be able to say that the offenses were committed in same way against
                 both victims. We disagree.
                               The district court's decision to join counts is reviewed for an
                 abuse of discretion. Tabish v. State, 119 Nev. 293, 302, 72 P.3d 584, 589-
                 90 (2003). The appellant bears a heavy burden of showing that the district
                 court abused its discretion, and misjoinder warrants reversal only if the
                 joinder has a "substantial and injurious effect or influence in determining
                 the jury's verdict."    Id. (quotation marks omitted). NRS 173.115(2)
                 permits joinder of two or more offenses where the offenses are based on
                 "two or more acts or transactions connected together or constituting parts
                 of a common scheme or plan." Two crimes are "connected together" if
                 evidence of either crime would be admissible in a separate trial for the
                 other.    Weber v. State, 121 Nev. 554, 573, 119 P.3d 107, 120 (2005). A


                          2After
                              the district court denied the motion to substitute counsel,
                 Samuell sought to represent himself. The district court granted that
                 request after a Faretta canvass. Samuell now suggests that he was highly
                 prejudiced by his self-representation. He is not entitled to relief, as he
                 was properly canvassed and counseled about the risks of representing
                 himself. See Faretta v. California, 422 U.S. 806, 835-36 (1975); Arajakis
                 State, 108 Nev. 976, 980, 843 P.2d 800, 803 (1992). Samuell persisted
                 despite the district court's strong warning and is accordingly responsible
                 for the consequences of his decision.       See Faretta, 422 U.S. at 834
                 (recognizing that "although he may conduct his own defense ultimately to
                 his own detriment, his choice must be honored").


SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A csem
                 common scheme" is a "design or plan formed to accomplish some
                 purpose," and a "plan" is a "method of design or action, procedure, or
                 arrangement for accomplishment of a particular act or object."           Id.
                 (quotation marks omitted).
                             In this case, joinder can be sustained on either ground set
                 forth in NRS 173.115(2). First, the offenses are connected together
                 because the evidence of each would be cross-admissible in a separate trial
                 for the other. The separate transactions are similar enough to prove
                 motive, intent, preparation, and plan and therefore would have been
                 relevant at separate trials; the separate transactions were proven by more
                 than clear and convincing evidence; and evidence of each would not be
                 unfairly prejudicial in a separate trial for the other offense.   See Weber,
                 121 Nev. at 573, 119 P.3d at 120 (using test for admissibility of prior bad
                 act evidence under NRS 48.045(2) to determine whether two or more
                 offenses are cross-admissible and therefore connected together for
                 purposes of joinder). Second, the separate transactions reflect a common
                 scheme or plan. In particular, the evidence depicts a Irrilethod of putting
                 into effect an intention." Id. at 572, 119 P.3d at 120 (quoting Black's Law
                 Dictionary 796 (abr. 6th ed. 1991)). Samuell would steal from female
                 tourists using fake casino chips by talking about faith and religious
                 charity to elicit their trust, showing them large denominations of fake
                 casino chips, persuading them to show him large amounts of cash under
                 the promise that he would pay ten-to-one for each dollar shown to him,
                 and departing through the same bathroom on the Flamingo Hotel and
                 Casino floor after giving a large-denomination fake casino chip to the
                 women as security that he would return. Thus, we conclude that the



SUPREME COUFtT
        OF
     NEVADA
                                                       4
(0) t947A
                    district court did not abuse its discretion in granting the State's motion to
                    consolidate the charges against Samue11. 3
                                Samuell argues that it was an abuse of discretion to deny his
                    motion for a continuance when his investigator did not complete all of the
                    investigative tasks that Samuell had requested. We review the district
                    court's denial a request for a continuance for an abuse of discretion. Higgs
                    v. State, 126 Nev. , 222 P.3d 648, 653 (2010). There is no abuse of
                    discretion if the defendant fails to demonstrate that he was prejudiced by
                    the denial. Id. Samuell urges that his investigator did not have enough
                    time to complete the investigation, in particular to obtain phone records
                    that would allegedly corroborate his account of purchasing cocaine to use
                    with one of the victims, which he intended to use to impeach the victim's
                    testimony. It is unclear, however, that the phone records would further
                    his defense. Not only would this line of impeachment implicate him in
                    uncharged criminal conduct, but Samuell was able to pursue this line of
                    impeachment at trial without the phone records and there is no reason to
                    believe that the phone records would significantly corroborate his factual
                    account. Further, the evidence does not tend to exculpate him to any
                    degree. We conclude that Samuell has failed to show that he was
                    prejudiced by the district court's denial of his motion for a continuance.
                                Samuell argues that the district court abused its discretion in
                    sentencing him under the habitual criminal statute when all but one of hiS
                    prior felony convictions occurred more than thirty years ago. The
                    adjudication as a habitual criminal is "subject to the broadest kind of

                          3 Samuell's asserted wish to testify on one charge but not the other
                    does not warrant severance. See Honeycutt v. State, 118 Nev. 660, 669, 56
                    P.3d 362, 368 (2002).


SUPREME COURT
       OF
    NEVADA
                                                          5
(0) 1947A 4)40,49
                judicial discretion." Tanksley v. State, 113 Nev. 997, 1004, 946 P.2d 148,
                152 (1997) (internal quotation marks and citations omitted). Samuell's
                arguments are not persuasive considering his history of recidivism,
                including 13 prior felony convictions, several of which were for violent
                offenses. Although many of the prior convictions were remote in time,
                that is because Samuell spent much of the preceding three decades hi
                prison in California and Florida. The remoteness of those convictions is
                not particularly significant given that since his release, Samuell has been
                convicted of felony pandering and four misdemeanors, including battery
                and assault and battery. Nevada's habitual criminal statute was intended
                to impose additional penalties in situations like this one.        See NRS
                207.010(1)(b); Tanksley, 113 Nev. at 1004, 946 P.2d at 152 ("The purpose
                of the habitual criminal statute is to increase sanctions for the recidivist
                and to discourage repeat offenders."); Odoms v. State, 102 Nev. 27, 33, 714
                P.2d 568, 572 (1986) (noting that "society has the right to remove from its
                ranks for a longer time those who refuse to conform to a lawful mode of
                living" (internal quotation marks omitted)). Considering Samuell's
                extreme recidivism, we conclude that the district court properly exercised
                its discretion. See Tanksley, 113 Nev. at 1004, 946 P.2d at 152.
                            Samuell argues that it was cruel and unusual to sentence him
                to two consecutive terms of life without parole under the large habitual
                criminal statute for theft offenses. A sentence that is within the statutory
                limits is not 'cruel and unusual punishment unless the statute fixing
                punishment is unconstitutional or the sentence is so unreasonably
                disproportionate to the offense as to shock the conscience."       Blume v.
                State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting Culverson v.
                State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.

SUPREME COURT
        OF
     NEVADA
                                                      6
101 I947A
                  Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                  that the Eighth Amendment does not require strict proportionality
                  between crime and sentence; it forbids only an extreme sentence that is
                  grossly disproportionate to the crime). The district court imposed a
                  sentence that accorded with the statutory limits for the offense of theft
                  and the large habitual criminal statute.            NRS 205.0832; NRS
                  207.010(1)(b).    Samuell does not argue that either statute is
                  unconstitutional. And in light of the seriousness and large number of
                  Samuell's prior felony convictions, we conclude that the sentence imposed
                  is not so grossly disproportionate to the crimes and Samuell's history of
                  recidivism as to constitute cruel or unusual punishment.       See Ewing v.
                  California, 538 U.S. 11, 29 (2003) (plurality opinion); Sims v. State, 107
                  Nev. 438, 814 P.2d 63 (1991) (affirming a sentence of life without parole
                  for grand larceny involving the theft of a purse and wallet containing
                  $476, adjudicated under the habitual criminal statute).
                              Samuell argues that cumulative error warrants relief. Having
                  found no error by the district court, we conclude that Samuell has failed to
                  demonstrate any cumulative error.
                              Having considered Samuell's contentions and concluded that
                  they are without merit, we
                              ORDER the judgment of conviction AFFIRMED.




                                                               itta
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    me
                   cc: Hon. Jessie Elizabeth Walsh, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I947A    ceo